Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 1 of 39

IN THE UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF IOWA
(CENTRAL DIVISION)

 

ALLIED PROPERTY AND CASUALTY Case NO.: 4:18-cV-00275-RGE-HCA
INSURANCE COMPANY, AS SUBROGEE
OF BETTY DAVlS-CRACRAFT,

Plaintiff`,
DEFENDANT GREE USA’S RESPONSES
VS. TO PLAINTlFF’S FIRST SET OF
INTERROGATORIES

GREE USA, INC.,

Defendant.

 

 

Defendant, GREE USA, INC. (“Gree”), hereby responds to Plaintiff"s First Set of

Interrogatories.

Respectfully submitted,

GREFE & SIDNEY, P.L.C.

By /S/ Clark l. Mitchell
Clark I. Mitchell AT0005354

 

 

By /s/Aaron W. Lindebak
Aaron W. Lindebak AT0011917

500 E. Court Avenue, Suite 200
P.O. Box 10434

Des Moines, IA 50306
Telephone: 515-245-4300

Fax: 515-245-4452
cmitchell(£?'>,gref`esidnev.com
alindebak@grei"esidney.com

 

 

ATTORNEYS FOR DEFENDANT

 

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 2 of 39

Certif`ication of Service
The undersigned certifies that the foregoing instrument was served upon all parties to the
above cause to each of the attorneys of record herein on January 4, 2019 via e-mail as follows:

Kevin J. Driscoll

kdriscoll§a§t`mleylaw.com

Marisa L. Saber

msaber@cozen.com

ATTORNEYS FOR PLAINTIFF ALLIED PROPERTY AND CASUALTY INSURANCE
COMPANY, as subrogee of Betty Davis-Cracraft

 

By /s/ Aaron W. Lindebak

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 3 of 39

GENERAL OBJECTIONS
1. Defendant objects to any and all lnterrogatories to the extent that they seek information
concerning activities, policies, practices, information, or procedures of entities or persons other
than Defendant, whether a party to this action or otherwise, because such entities or persons are
best able to provide Responses regarding their operations
2. The Responses to many of the lnterrogatories can be derived or ascertained from
Plaintiff" s records and the burden of doing so is substantially the same for Defendant.
Accordingly, Defendant will refer Plaintiff to documents where responsive information may be
derived.
3. Defendant submits these responses without conceding the necessity or materiality of the
subject matter of any Interrogatory or any information provided in Response thereto, and without
prejudice to all objections to its use or to further production, or to its admissibility
4. Defendant objects to those Inteirogatories that seek information that is neither relevant to
this action nor material and necessary to the resolution of the issues in this case.
5. Defendant objects to those lnterrogatories that s,eek:
(a) information that embodies or discloses confidential communications between Defendant
or its employees and its attorneys;
(b) information that represents the work product of Defendant’s employees and/or attorneys
or that otherwise reflects the mental impressions, conclusions, opinions, or legal theories of its
attorneys or its agents; and/or
(c) information that has been compiled in anticipation of litigation or for trial by or on behalf
of Defendant, its employees, or its attorneys.

6. Defendant objects to those lnterrogatories that are duplicative, repetitive, or cumulative

3

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 4 of 39

and as to which information may be obtained from another source that is more convenient, less
burdensome, and less expensive Defendant further objects to the lnterrogatories to the extent
that they seek information not in the possession, custody, or control of Defendant, its employees,
agents, and/or attorneys.

7. Defendant objects to each Interrogatory that is improper for one or more of the following
reasons: (i) it is overbroad; (ii) it is impermissibly vague and non-specific; (iii) it is couched in
sweeping and all-encompassing language that is disfavored by the Courts; (iv) compliance would
be unduly burdensome to Defendant, if not impossible; (v) it is not reasonably and appropriately
restricted in temporal duration; (vi) it is not reasonably and appropriately restricted in scope to
relevant subject matter; (vii) it does not sufficiently identify or particularize the specific
information that is being sought; (viii) it is made without an adequate, proper or legally sufficient
factual predicate; (ix) it seeks evidentiary information; and (x) it is otherwise beyond the scope
of disclosure

8. Defendant’s general and specific objections shall apply both to these lnterrogatories and
to all later interrogatories

9. Defendant objects to each Interrogatory that attempts to impose upon Defendant any
obligations beyond those established by the Indiana Rules of Procedure or by case law.

lO. The Responses are based on such information as is reasonably available to Defendant
and/or its representatives, and susceptible to retrieval through reasonable efforts, except to the
extent such information is privileged or otherwise undiscoverable under the rules and case law
pertaining to this matter. Defendant expressly reserves their right to amend, revise, clarify, or
supplement its Re`sponses.

11. Defendant objects to each Interrogatory that attempts to impose upon Defendant any

4

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 5 of 39

obligations beyond those established by Indiana law.

12. Defendant objects to each Interrogatory that seeks information relating to the “Subject
Product” and “Subject Dehuinidifier” as defined by Plaintiff in their lnterrogatories. Plaintiff
alleges that a dehumidifier manufactured by Defendant Gree USA caused the alleged property
damage to the home of their insured. To date, Plaintiff has provided no evidence to support the
identification of the dehumidifier.

13. These General Objections shall be deemed to be continuing throughout the Answers

herein, even where not specifically stated.

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 6 of 39

INTERROGATORIES

Interrogatory No. 1:

Please identify the dehumidifier at issue in this lawsuit by model number, serial number, date of
manufacturer and identify what entity purchased the product from GREE ELECTRI`C
APPLlANCES, lNC. OF ZHUHAI (hereinafter identified as “Gree China”) for the purposes of
importing the product into the United States.

ANSWER: Objection. Plaintiff has the burden of establishing product identity and is
improperly attempting to shift that burden onto Defendants. Plaintiff has failed to provide any
proof of purchase for the subject product, a user’s manual, product packaging, or other
identifying information about The Product. Without waiving this objection, investigation

continues. This answer may be supplemented

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 7 of 39

Interrogatory No. 2:

Please identify all standards that Gree USA has provided to its employees and/or contractors
since January 1, 2008 concerning the inspection, repair or recall of Gree China dehumidifiers.
ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiff’s claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff`s counsel.

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 8 of 39

Interrogatory No. 3:

Please identify all policies, manuals and/or guidelines Gree USA has used/created since January
1, 2007 relating to, in whole or in part, the inspection of Gree China dehumidifiers and/or
reporting the need for inspection, repair, or recall relating to any fire hazard.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiffs claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information
which is equally available to Plaintist counsel. Defendant also objects as this interrogatory
seeks work-product Without waiving this objection, discovery is ongoing and investigation

continues. This answer may be supplemented

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 9 of 39

Interrogatory No. 4:

Please identify all documents relating to, referring to, and/or evidencing any concerns Gree USA
had regarding a potential fire hazard associated with dehumidifiers from Gree China.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintist claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff’s counsel.

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 10 of 39

Interrogatory No. 5:

Please identify all documents relating to or concerning any communications between Gree USA
and Gree China regarding potential fire hazards associated with dehumidifiers from Gree China.
ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence.

10

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 11 of 39

Interrogatory No. 6:

Please identify all documents which refer to, relate to and/or evidence any policies, guidelines
and/or procedures for removing, preserving and/or destroying evidence located within the Gree
USA based offices.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon Which Plaintiff’ s claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

Which is equally available to Plaintiff’s counsel.

ll

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 12 of 39

Interrogatory No. 7 :

Please identify all documents which refer to, relate to and/or evidence any expert reports which
discuss a design defect within Gree China dehumidifiers.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiff`s claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff’ s counsel.

12

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 13 of 39

Interrogatory No. 8:

Please identify all documents which refer to, relate to and/or evidence Gree USA’s decision to
halt sales of Gree China dehumidifiers between January l, 2012 and December 31 , 2013.
ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence Without waving objection, please refer to the CPSC website

for information relating to the Gree dehumidifier recall.

13

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 14 of 39

Interrogatory No. 9:
Please state whether Gree USA resumed selling Gree China dehumidifiers after December l,
2012, and if So, please identify

A. all records relating to same;

.W

the date that your or Gree Zhuhai resumed sales;

C. the reason for the resumption of sales;

D. all persons involved in the decision to resume the sales;

E. the total volume of sales for you and Gree Zhuhai dehumidifiers in the United
States from December 1, 2012 to the present;

F. the total revenue broken down by state for your dehumidifiers sold in the United

States from December 1, 2012 to the present.
ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiff’ s claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff’ s counsel.

14

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 15 of 39

Interrogatory No. 10:
Please state whether any third party performed any testing on the dehumidifiers lf so, identify:

A. all records relating to same;

B. the name of the testing agency;

C the date of the testing;

D. the reason for the testing;

E. all results of the testing
ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiff’s claims are based. Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information
which is equally available to Plaintiff’ s counsel. Furthermore, Defendant objects to this
interrogatory is vague in that “the dehumidifiers” is not reasonably calculated or crafted to lead

to the discovery of admissible evidence.

15

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 16 of 39

Interrogatory No. 11:

State whether you received any complaints from customers Who purchased a dehumidifier in the

last 10 years regarding any potential fire hazards. If so, identify:

A.

B.

D.

E.

all records relating to same;

identify the product by model number, serial number, SKU number, upc number,
date of manufacturer and identify what entity purchased the product from Gree
China for the purposes of importing the product into the United States;

the reason for the complaint;
identify all remedial measures taken to address the customer’s complaint.

state with particularity what you did to investigate such complaints.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly

burdensome, seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon which Plaintiff"s claims are based Defendant further objects to the extent this

Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff’ s counsel. Without waiving this objection, this information

has been requested Discovery is ongoing. lnvestigation continues.

16

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 17 of 39

Interrogatory No. 12:

Please state all annual sales figures associated with Gree USA dehumidifiers in the U.S. market
in the last 10 years, separated and identified by year and by model numbers, SKU numbers, UPC
number, and broken down by state.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon which Plaintiff` s claims are based

17

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 18 of 39

Interrogatory No. 13:

Please state all annual revenue associated with Gree USA dehumidifiers in the U.S. market in the
last 10 years, separated and identified by year and by model numbers, SKU numbers, UPC
number, and broken down by state.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon Which Plaintiff’s claims are based

18

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 19 of 39

Interrogatory No. 142

Please state annual volume of dehumidifiers you shipped to the U.S. market in the last 10 years,
separated and identified by year and by model numbers.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon which Plaintiff’s claims are based

19

Case 4:18-cv-00275-RGE-HCA Document 22-5 Filed 03/07/19 Page 20 of 39

Interrogatory No. 15:

Please state all returns and refunds associated with your dehumidifiers in the U.S. market in the
last 10 years, separated and identified by year and by model numbers, SKU number, and UPC
number, and broken down by state.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, Seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon Which Plaintiff" s claims are based

20

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 21 of 39

Interrogatory No. 16:

Please identify all makes and models of dehumidifiers sold into the U.S. market by you in the
last 10 years by providing SKU number, UPC number, product number, product name, and any
trade name associated with each product.

ANSWER: Defendant objects on the grounds that the interrogatory is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon Which Plaintiff` s claims are based

21

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 22 of 39

Interrogatory No. 17:

Please state all actions taken by you in response to any recall of your dehumidifiers in the last 10
years.

ANSWER: Defendant objects on the grounds that the interrogatory is vague, overly broad,
unduly burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiff’s claims are based Defendant also objects on the grounds that
Plaintiff has not established that the dehumidifiers that are the subject of this lawsuit were
subject to any recall. Defendant further objects to the extent this Interrogatory calls for
information about prior lawsuits or other publicly available information which is equally
available to Plaintist counsel. Without waiving this objection, these documents have been

requested This answer may be supplemented

22

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 23 of 39

Interrogatory No. 18:

Did you investigate the November 29, 2015 Betty Davis-Cracraft residence fire? If so, identify
all employees with knowledge of the cause of the fire and all records, including photographs
relating to said investigation.

ANSWER: Defendant objects to the extent that this interrogatory calls for privileged
information and/or attorney work-product To the extent that this claim was previously

investigated by a third-party administrator, Defendant is not in possession of those materials

23

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 24 of 39

Interrogatory No. 19:

ldentify all Gree USA employees responsible for any decisions to halt sales of Gree China
dehumidifiers from 2008 until the current date.

ANSWER: Defendant objects on the grounds that the interrogatory is vague, overly broad,
unduly burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which Plaintiff’ s claims are based Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff` s counsel.

24

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 25 of 39

Interrogatory No. 20:

State with particularity your policy for claims alleging your products caused any fire or property
damage.

ANSWER: Defendant objects on the grounds that the interrogatory is vague and is not
reasonably calculated to lead to the discovery of admissible evidence in that it is not limited to
any relevant time period or to specific products upon which Plaintist claims are based
Defendant further objects to the extent this Interrogatory calls for information about prior
lawsuits or other publicly available information which is equally available to Plaintiff”s counsel.

Without waiving this objection, these documents have been requested

25

 

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 26 of 39

Interrogatory No. 212

State the total number of claims that have been made alleging your dehumidifiers caused any fire
or property damage.

ANSWER: Defendant objects on the grounds that the interrogatory is vague, overly broad,
unduly burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon which PlaintifPs claims are based Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintiff"s counsel.

26

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 27 of 39

Interrogatory No. 22:

State with particularity all amounts you have paid in response to any claims made alleging that
your dehumidifiers caused any fire or property damage by describing the date of the claim, the
date of payment, the identity of the claimant, the identity of the party you paid in response to the
claim, and the amount paid on each the claim.

ANSWER: Defendant objects on the grounds that the interrogatory is vague, overly broad,
unduly burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific
products upon Which Plaintiff`s claims are based Defendant further objects to the extent this
Interrogatory calls for information about prior lawsuits or other publicly available information

which is equally available to Plaintist counsel.

27

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 28 of 39

Interrogatory No. 23:
ls your response to each request for admission served with these interrogatories an unqualified
admission? lf not, for each response that is not an unqualified admission:

(a) state the number of the request;

(b) state all facts upon which you base your response;

(c) state the names, addresses, and telephone numbers of all persons who have
knowledge of those facts; and

(d) identify all documents and other tangible things that support your response and
state the name, address, and telephone number of the person who has each

document or thing.

ANSWER: This is a contention interrogatory best reserved for the end of discovery.

28

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 29 of 39

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA
(CENTRAL DlVlSlON)

 

ALLI'ED PROPERTY AND CASUALTY Case No.: 4218-cv-00275-RGE-HCA
INSURANCE COMPANY, AS SUBROGEE
OF BETTY DAVlS-CRACRAFT,

VS Plaintiff DEFENDANT’s REsPoNsE To
' PLAINTIFF’s FIRST sET or REQUESTS
GREE USA INC_ FoR PRoDUCTroN oF DoCUMENTs

TO DEFENDANT GREE USA, fNC.
Defendant

 

 

Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendant GREE USA,
lNC., by and through its attorneys, responds to Plaintiff’s First Set of Requests for Production of
Documents as follows:

Defendant repeats and reasserts the objections contained in Defendant’s Response To

Plaintiff’ s First Set Of lnterrogatories.

REOUESTS FOR PRODUCTION

Reguest No. l:

All documents including all discovery materials, depositions, deposition exhibits, trial
exhibits and all other non-privileged documents relating or directly or indirectly to MJC
America, Ltd. v. Gree Electrl'c Appliances, Inc. of Zhuhai, et al., United States District Court for
the Central District of California, 2:13-cv-04264.

RESPONSE: Defendant objects on the grounds that this request is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence. Defendant further objects to the extent request calls for

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 30 of 39

information about prior lawsuits or other publicly available information which is equally

available to Plaintist counsel and already in Plaintiff`s counsel’s possession.

Reguest No. 2:

All trial exhibits from MJC America, LTD v Gree Electric Appliance, Inc. of Zhuhal`,
Case No. 13-cv-04264, United States District Court for the Central District of California.

RESPONSE: See response to number 1 above.

Reguest No. 3:

All Underwriter’s Laboratory (“UL”) files concerning the dehumidifiers and substantially
similar dehumidifiers and compliance with UL standard 474 and Standard 94.

RESPONSE: See response to number 1 above.

Reguest No. 4:

All documents, relating, directly or indirectly, to the design of the dehumidifiers and
substantially similar dehumidifiers, including any design drawings, cut sheets and any changes or
modifications.

RESPONSE: Defendant Gree USA, lnc., does not design dehumidifiers. This request is better

directed to parties not under Defendant’s control.

Reguest No. 5:

All documents, relating, directly or indirectly, to any correspondence or exchange to or
from the United States Consumer Product Safety Commission concerning the dehumidifiers and
substantially similar dehumidifiers, including any and all documents relating to any consumer
complaints and recalls of the dehumidifiers
RESPONSE: Defendant objects on the grounds that this request is overly broad, unduly

2

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 31 of 39

burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidencel Defendant further objects to the extent request calls for
information about prior lawsuits or other publicly available information which is equally

available to Plaintiff”s counsel and already in Plaintist counsel’s possession.

Reguest No. 6:

All documents relating, directly or indirectly, to the recall including any documents and
exchanged with Gree Electric Appliance, lnc. of Zhuhai concerning the dehumidifiers and
substantially similar dehumidifiers, including any and all information concerning the return of
dehumidifiers, the amount paid and the number of dehumidifiers that have not yet been returned
RESPONSE: Defendant objects on the grounds that this request is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence. Defendant further objects to the extent request calls for
information about prior lawsuits or other publicly available information which is equally

available to Plaintist counsel and already in Plaintiff’s counsel’s possession.

Reguest No. 7:

An exemplar dehumidifier and an exemplar dehumidifier for all substantially similar
dehumidifiers
RESPONSE: Defendant objects on the grounds that the request is unduly burdensome and
overly broad as posed This request is not reasonably calculated to lead to the discovery of

admissible evidence

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 32 of 39

Reguest No. 8:

All documents relating, directly or indirectly, to any claim made by any person that the
dehumidifier or a substantially similar dehumidifier overheated, emitted smoke and/or started a
fire
RESPONSE: Defendant objects on the grounds that this request is overly broad and unduly
burdensome Furthermore, Defendant objects to this request as it assumes facts that are still in
dispute and not in evidence Specifically, plaintiff has the burden of establishing product identity

and is improperly attempting to shift that burden onto Defendants.

Reguest No. 9:

All documents exchanged between Gree USA, MJC America, Ltd., Gree Electric
Appliance, lnc. of Zhuhai and Hong Kong Electric Appliances, Soleus Ltd., or relating directly
or indirectly to any claim made by any person that the dehumidifier or a substantially similar
dehumidifier overheated, emitted smoke and/or started a fire
RESPONSE: Defendant objects on the grounds that this request is overly broad and unduly
burdensome Specifically, plaintiff has the burden of establishing product identity and is
improperly attempting to shift that burden onto Defendants. Without waiving that objection,

investigation continues. This response may be supplemented

Reguest No. 10:

All documents relating to the materials and plastics used in the dehumidifier and
substantially similar dehumidifiers
RESPONSE: Defendant objects to this request as it assumes facts that are Still in dispute and not

in evidence Specifically, plaintiff has the burden of establishing product identity and is

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 33 of 39

improperly attempting to shift that burden onto Defendants. Without waiving this objection,

these documents have been requested

Reguest No. 11:

All documents concerning, involving or in any way related to the design, assembly,
manufacture testing_, inspection and distribution and sale of the subject dehumidifier and all
substantially similar dehumidifiers
RESPONSE: Defendant objects on the grounds that this request is overly broad and unduly

burdensome Without waiving this objection, Defendant will supplement

Reguest No. 12:

All documents reflecting design objectives, design criteria and performance
specifications of the product and all substantially similar dehumidifiers

RESPONSE: Defendant does not design dehumidifiers

Reguest No. 13:

All documents related to any design changes requested by General Electric concerning
products manufactured by Gree Electric Appliances, lnc. of Zhuhai for General Electric from
2006 through 2016.

RESPONSE: Defendant objects on the grounds that this request is overly broad, unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence Defendant further objects to the extent request calls for
information about prior lawsuits or other publicly available information which is equally

available to Plaintiff’s counsel and already in Plaintist counsel’s possession.

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 34 of 39

Reguest No. 14:

All correspondence and communications with General Electric concerning the design,
manufacture and distribution of dehumidifiers for General Electric from 2006 through the
present.

RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome, seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence

Reguest No. 152

All documents reflecting any changes, alterations or modifications in any of the

following:

A. performance specifications of the product and substantially similar
products;

B. design objectives for the product and substantially similar products;

C. design criteria for the product and substantially similar products;

D. quality assurance procedures used in connection with the design,

manufacture and assembly of the product;
E. instructions for the use of the product.

RESPONSE: Defendant objects to this request as it is overly broad and unduly burdensome
Without waiving this objection, Defendant does not design dehumidifiers Discovery is ongoing.

Investigation continues. This response may be supplemented

Reguest No. 16:

All documents concerning, involving or in any way related to complaints and claims
concerning the product or substantially similar product designed tested created manufactured

assembled sold or distributed by you and/or Gree Electric Appliance, lnc. of Zhuhai. This
6

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 35 of 39

request includes all investigations performed by you in relation to said complaints and claims.
RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence

Reguest No. 172

All documents exchanged between you, Gree Electric Appliances, Inc. of Zhuhai and

Hong Kong Gree Electric Appliance Sales, Ltd. concerning the following:

A. the formation of Gree USA;

the design, manufacture sale and distribution of dehumidifiers
manufactured by Gree Electric Appliances, lnc. of Zhuhai;

C. complaints concerning overheating and/or fires caused by dehumidifiers
manufactured by Gree Electric Appliance, lnc. of Zhuhai;

D. reporting to the Consumer Product Safety Cornmission concerning hazards
associated with the dehumidifiers;

E. correspondence with UL concerning any certification of the dehumidifiers
RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence Defendant further objects to the extent request calls for
information about prior lawsuits or other publicly available information which is equally

available to Plaintiff’s counsel.

Reguest No. 182

All reports and correspondence to and from any independent testing laboratory or

engineering group concerning any dehumidifiers manufactured distributed sold or distributed

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 36 of 39

by you after 2006, including the Intek reports and correspondence and Exponent reports and
correspondence

RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon which Plaintiff s claims are based

Reguest No. 192

Any documents related to any indemnification agreement among and between Gree
Electric Appliances, lnc. of Zhuh'ai, Hong Kong Gree Electric Appliance Sales, Ltd., and Gree
USA relating to any claims concerning the dehumidifier and substantially similar dehumidifiers
RESPONSE: Attached please find a copy of a PlCC insurance policy that, aside from the date
is identical to the one relevant to this case covering Gree USA, lnc. related to product liability

coverage (Gree 1-33).

Reguest No. 202

All reports, correspondence information relied upon, curriculum vitae for any experts
you intend to testify on your behalf at the time of trial- including damages experts.
RESPONSE: Testifying expert witnesses are unknown at this time Defendant reserves the right
to supplement this response as appropriate under the Court’s scheduling orders and applicable

laws and local rules.

Reguest No. 212

Any documents, reports, and correspondence exchanged between Charlie Loh and

Jimmie Loh with Gree China and Hong Kong Gree Electric Appliance Sales, Ltd. regarding

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 37 of 39

consumer complaints about and concerns with the dehumidifier and substantially similar
dehumidifiers

RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence in that it is not limited to any relevant time period or to specific

products upon which Plaintiff’s claims arc based

Reguest No. 22:

Any documents, reports, and correspondence regarding Larry Lam’s, employee of Hong
Kong Gree Electric Appliance Sales, Ltd., and engineer Ju’s, employee of Gree China, meeting
or meetings with Charlie Loh and Jimmie Loh during September 2012.
RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence upon which Plaintiff`s claims are based

Reguest No. 23:

All documents related to the substantiation of any claim that your dehumidifiers are or
ever were properly UL certified
RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the

discovery of admissible evidence upon which Plaintiff’s claims are based

Reguest No. 242

Copies of any packaging or trade dress, marketing materials for your dehumidifiers

wherein it states that your dehumidifiers are UL certified

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 38 of 39

RESPONSE: Defendant objects on the grounds that this request is overly broad unduly
burdensome seeks irrelevant information and is not reasonably calculated to lead to the
discovery of admissible evidence upon which Plaintiff’ s claims are based Defendant further
objects to the extent request calls for information about prior lawsuits or other publicly available

information which is equally available to Plaintiff` s counsel.

Reguest No. 252
Please produce all documents identified in your responses to Plaintiff’s First Set of

lnterrogatories to Gree USA, Inc., served herewith.

RESPONSE: All responsive documents are produced herewith.

Respectfully submitted

GREFE & SIDNEY, P.L.C.

By /s/ Clark I. l\/Iitchell
Clark I. Mitchell AT0005354

By /s/Aaron W. Lindebak
Aaron W. Lindebak AT0011917

500 E. Court Avenue, Suite 200
P.O. Box 10434

Des l\/loines, IA 50306
Telephone: 515-245-4300

Fax: 515-245-4452
cmitchell@gref`esidnev.com
alindebak@grefesidnev.com

ATTORNEYS FOR DEFENDANT

10

Case 4:18-cv-OO275-RGE-HCA Document 22-5 Filed 03/07/19 Page 39 of 39

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the aforesaid has been sent for service via e-mail
this 4th day of lanuary, 2019.

Kevin J. Driscoll

kdriscollgc_l§finleylaw.com

Marisa L. Saber (to be admitted PHV)
msaber§a;cozen.com

ATTORNEYS FOR PLAINTIFF

/s/Aaron W. Lindebak

ll

